Opinion by
Head, J.,
A number of important propositions, strongly urged upon us at the argument of this cause, have been practically disposed of by the decisions, since the argument, In re Likins, 37 Pa. Superior Ct. 625, 637, and the affirmance of both of those judgments by the Supreme Court. Following these decisions we' must hold the Act of March 5, 1906, P. L. 78, commonly called “The Corrupt Practices Act,” — at least as to the several sections thereof involved in this appeal — to be a valid and constitutional enactment. The motion to quash the appeal, because of the alleged invalidity of the act, must therefore be denied.
In this case we have to deal more particularly with the administrative portions of the act prescribing the procedure, or providing the machinery, so to speak, by which the primary *302legislative design is to be made operative and effective. The act, generally speaking, belongs to that class of legislation called remedial. It was enacted at a special session of the legislature summoned by the governor, and was the legislative response to a vigorous demand by the people, that a remedy be found to stop the corruption fast becoming an incident of our popular elections which, if unchecked, would soon destroy the free and honest expression of the will of the people. If possible, the construction of such a law should always be such that the legislative intent may be accomplished, ut res magis valeat quam pereat. And the application of this rule, as to an act generally, is none the less demanded even if it should appear that it contains certain penal provisions. In Com. v. Shaleen, 215 Pa. 595, Mr. Justice Stewart says: “That part of the act we are considering calls for liberal construction; it is not penal but beneficial and remedial, and is to be construed so as to give effect to the legislative intent. 'There is no impropriety in putting a literal construction on a penal clause, and a liberal construction on a remedial clause in the same Act of Parliament. ’ . . . The same rule has been frequently applied, in our own cases, and only very recently by the present Chief Justice in Stull v. Reber, 215 Pa. 156.”
Turning then to the statute we find that it recognizes, as lawful, the expenditure of money for “election expenses,” provided such expenditure is confined to the purposes and objects specifically set forth in the act. But the persons who may make even such lawful expenditures are confined to two classes, to wit, candidates and treasurers of political committees. The individual citizen may still lawfully give his money to aid the success of the political party or the advancement of the political cause he deems most desirable. But he may not do this by undertaking himself the expenditure of even his own money for “election expenses.” 'He must contribute it directly to a candidate or to a political committee because only through one of these two channels can it lawfully be expended for even the purposes designated in the act. “No person who is not a candidate, or the treasurer of a political committee, shall pay, give or lend or agree to pay, give or lend any money *303or other valuable thing, whether contributed by himself or by any other person, for any election expenses whatever, except to a candidate or to a political committee,” is the comprehensive language of the statute.
As one of the means adopted to compel obedience to the legislative requirement that even a candidate must confine the expenditure of money, contributed by himself or others, to the purposes specified as lawful, the act requires such candidate to “file (in case the office sought is a county office) with the clerk of the court of quarter sessions, a full, true and detailed account, subscribed and sworn or affirmed by him, setting forth each and every sum of money contributed, received or disbursed by him for election expenses, the date of each contribution, receipt and disbursement, the name of the person from whom received, or to whom paid and the object or purpose for which the same was disbursed. . . . Every such account shall be accompanied by vouchers for all sums expended exceeding ten dollars in amount.”
Manifestly the purpose of this enactment was to compel the candidate to place upon the public records such clear and detailed information, described in the foregoing language, as would enable the people to determine, after an inspection of his account with the accompanying vouchers, whether he had obeyed or violated the mandates of the law in which they were so vitally interested. But, considering the nature of the evil aimed at, had the legislature stopped here the alleged remedy would have scarce deserved the name. The act, however, further provides “for an audit of such account” by the court of quarter sessions. This important function of the court, so necessary to make effective the previous requirement that an account be filed, does not become operative until called into activity by the petition of five electors of the county praying for the audit. Thus the lawmaker seems to have recognized that truth, attested by the common experience of men, that the most potent factor in the steady enforcement of a law, is the existence, in the community affected, of a vigilant public .spirit demanding its enforcement.
When the account has thus been brought into court and the *304time and place of audit have been fixed, the act requires that the accountant appear in person “to vouch his account and answer, on oath or affirmation, all such relevant - questions concerning the same as may be put to him by the petitioners or their counsel. ... If, upon the audit, the court shall decide that the account was false in any substantial manner, or that any illegal expenses were incurred, the costs of said audit shall be paid by the accountant; but otherwise by the petitioners.”
It is manifest, therefore, that even an account which exhibits no illegal expenditure may be “false in a substantial manner” within the meaning of the act and thus require the imposition of the costs of the audit upon the accountant. In construing the expression quoted we are to keep before us the legislative declaration as to what shall constitute the account required. When, in legal phraseology, we speak of a true account, we have in mind one that fills up the measure, conforms to the standard and exhibits the attributes prescribed in the law which commands the filing of the account.
In the act now before us the legislative command is that the account shall be “full, true and detailed, ” and shall disclose the information specified in the language we have already quoted. In the narrowest sense of the word, an account might be true which was neither full nor detailed, which contained but a single item showing the payment of a large sum, in bulk, to some person, but which in no sense exhibited the information demanded by the law. True in fact as to what it actually did disclose, but untrue, false within the meaning of the act, in its failure to obey the mandate of the law, and account for that money in the manner and to the extent required by the lawmaker. It was because of the contemplated possibility that a candidate might neglect or refuse to file such an account as is required, that the legislature conferred upon the electors the right to have the account audited; and it was upon such failure or refusal, even when not resulting from an intent to deceive, that the act intended to operate, by imposing the costs on the accountant, because, in such case, there would be accomplished only by the audit what should have been effected by the mere filing of the account.
*305In the present appeal the accountant was a candidate for the office of judge of the courts of Schuylkill county. At the general election in November, 1907, he was duly declared elected, his commission issued, he took the oath and is now performing the duties and exercising the functions of his high office. After his account had been filed, a petition for an audit was presented to the court and the audit followed. It was personally conducted by two. judges of the county sitting together. They were familiar with local conditions, the general character of the people in the several sections of the county, and probably were personally acquainted with many of the witnesses. They saw and heard those who testified and have found the facts. While the act allows an appeal “from the decision of the court upon the audit,” we can see no good reason why we should not give to the findings of fact the same force and effect here, that would attach to similar findings by an auditing judge in the orphans’ court or a common pleas judge sitting in equity. Following this principle, and being unable to discover any manifest error or abuse of discretion on the part of the court below we must accept the facts as found.
But it has long been held that the rule referred to is to be confined, in its application, to pure questions of fact; it cannot and should not, for reasons often stated, affect the action of the appellate court as to the inferences to be drawn from established facts or to mixed conclusions of law and fact.
Without attempting to take up separately the assignments of error, we may say that several of them complain of the rulings of the court below in admitting or rejecting evidence against the objection of the petitioners. The learned court took pains to place on the record, in each instance, their reasons for the conclusion they reached. We find no reversible error in any of these rulings and, regarding them as being sufficiently vindicated in the record as now made, there-would be no advantage in attempting to further elaborate them. The fourth, fifth, sixth and seventh assignments are dismissed.
The eighth and ninth assignments complain of orders made by the court as to amendments. These were questions to be disposed of in the exercise of the sound discretion of the trial *306court. We cannot say that such discretion was abused, and the assignments must be dismissed.
The second item in the account as stated is as follows: “October 30, 1907, J. H. Nichter as per receipt $700.00.” The portions of the accompanying receipt to which we wish more particularly to refer are as follows: “Received of H. O. Bechtel the sum of seven hundred dollars . . . this money to be expended strictly in accordance with the Act of Assembly approved the 5th day of March, 1906, . •. . and it is expressly understood and agreed that no one person shall be paid a sum exceeding in amount the sum of ten dollars.”
It is conceded that Nichter was himself neither a candidate nor the treasurer of any political committee. It was impossible, therefore, that he could lawfully expend any money for “election expenses.” The third section of the act, hereinbefore quoted, flatly forbade his doing so. All that he was permitted to do with either his own money, or with money coming to him from any source, was to turn it over to a candidate or to some committee whose treasurer could lawfully expend it.
If, therefore, we regard the transaction evidenced by the receipt as an expenditure of $700 by Nichter, for election expenses, it would be difficult to avoid the conclusion that the candidate, who furnished money to be expended by one whom the act forbade to engage in that business, was himself responsible for an illegal expenditure. But we cannot so view it. The whole tenor of the receipt is to the effect that by the mere transfer of the money from the hand of the candidate to that of Nichter, no expenditure had yet occurred. By accepting the money, on the conditions fixed by the candidate, Nichter agreed that he would thereafter expend the money as directed. In other words, the expenditure that was to follow, whilst made by the hand of Nichter, was made by the will and under the direction of the candidate, and consequently was his act. Thus considered it was a lawful expenditure, provided it was confined to the legitimate subjects of expenditure named in the act.
But it is contended that although a candidate in person may lawfully expend money for proper purposes, he may not author*307ize another to act as his agent or representative in that behalf. We cannot accede to this contention. The Act of April 18, 1874, P. L. 64, legislating on the same general subject covered by the act of 1906, after declaring the purposes for which a candidate might lawfully expend money, provides: “The foregoing expenses may be incurred, either in person or through other individuals,” etc. We find nothing in the act of 1906 so inconsistent with or repugnant to this provision of the earlier act as to warrant us in saying the former repealed the latter.
Moreover, the act of 1906 applies to candidates for state as well as county offices. If a state candidate may lawfully expend money, in any number of widely scattered sections, for printing, for dissemination of information, payment of clerks, transportation of voters, etc., what sound reason can be urged for holding that he must go in person and put his money into the hands of the printer, liveryman, clerk, etc., but cannot permit another to act for him in doing so?
But if a candidate acts through or by another, it is still he that acts, and when he accounts he must account for all that he has done. Now the evidence taken at the audit and the findings of the court thereon establish that the expenditure made by the candidate through Nichter was, in fact, lawful. That should have appeared in his account. As it did not the audit was made necessary in order that the all-important fact might appear. We think, therefore, the account as filed furnished the warrant for the demand of the petitioners that it be audited, and as a consequence the learned court below was wrong in imposing the costs on them. All that we have said of the second item of the account is equally true of the first where the transaction was substantially the same, differing only in amount. All of the assignments of error save the first are dismissed. The first assignment must be sustained to the extent that the petitioners be relieved of the payment of the costs and that the same be imposed on the accountant.
It is ordered that so much of the decree entered by the court below as declares that the account is not false in. any manner and that the costs be paid by the petitioners be reversed and *308set aside and that the court below then direct that the costs of the proceedings be paid by the accountant. The costs of this appeal to be paid by the appellee.